                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                               CASE NO. CR19-0239-JCC
10                             Plaintiff,                    ORDER
11          v.

12   DALE KNAPINSKI,

13                             Defendant.
14

15          This matter comes before the Court on Defendant’s unopposed motion to continue trial
16   and pretrial motions deadline (Dkt. No. 12). Defendant has filed a speedy trial waiver up to and
17   including August 13, 2020 (Dkt. No. 11).
18          Having thoroughly considered the motion, the speedy trial waiver, and the relevant
19   record, the Court hereby FINDS that:
20      1. Taking into account the exercise of due diligence, a failure to grant a continuance would
21          deny defense counsel the reasonable time necessary for effective preparation, due to
22          counsel’s need for more time to review the evidence, consider possible defenses, and
23          gather evidence material to the defense, as set forth in 18 U.S.C. § 3161(h)(7)(B)(iv);
24      2. Failure to grant a continuance would likely result in a miscarriage of justice, as set forth
25          in 18 U.S.C. § 3161(h)(7)(B)(i);
26      3. The additional time requested is a reasonable period of delay, as defense counsel has


     ORDER
     CR19-0239-JCC
     PAGE - 1
 1          requested more time to prepare for trial, to investigate the matter, to gather evidence

 2          material to the defense, and to consider possible defenses;

 3      4. The ends of justice will best be served by a continuance, and the ends of justice outweigh

 4          the best interests of the public and Defendant in any speedier trial as set forth in 18

 5          U.S.C. § 3161(h)(7)(A); and

 6      5. The additional time requested between the current trial date of January 21, 2020, and the

 7          new trial date is necessary to provide defense counsel time to prepare for trial considering

 8          counsel’s schedule and all of the facts set forth above.
 9          For the foregoing reasons, Defendant’s motion to continue the trial date and pretrial
10   motions deadline (Dkt. No. 12) is GRANTED. The trial date is hereby CONTINUED from
11   January 21, 2020, to July 13, 2020, at 9:30 a.m. The time between the date this order is issued
12   and the new trial date is excludable time under the Speedy Trial Act, pursuant to 18 U.S.C.
13   § 3161(h)(7)(A). Any pretrial motions shall be filed no later than June 1, 2020.
14          DATED this 17th day of December 2019.




                                                           A
15

16

17
                                                           John C. Coughenour
18                                                         UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26


     ORDER
     CR19-0239-JCC
     PAGE - 2
